MEMORANDUM **
Appellant/Defendant Oscar Angulo (“Angulo”) appeals the denial of his motion filed pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence due to ineffective assistance of counsel. We granted a certificate of appealability with respect to the issue of “whether trial or appellate counsel rendered ineffective assistance for failing to file a timely notice or otherwise prosecute appellant’s direct appeal.”
Angulo knowingly and voluntarily waived appeal rights in his plea agreement and during his plea colloquy. See United States v. Anglin, 215 F.3d 1064, 1067 (9th Cir.2000). Angulo’s waiver precludes any ineffective assistance of counsel claim based on failure to appeal. See United States v. Martinez, 143 F.3d 1266, 1270 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.